Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 1 of 22



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  RENEE MARO,                                                          CASE NO.:

         Plaintiff
                                                                      PLAINTIFF DEMANDS
         v.                                                           A TRIAL BY JURY

  PRIMARY CARE PHYSICIANS OF
  HOLLYWOOD, P.L., and WOUND CARE
  MANAGEMENT SPECIALISTS, LLC,

        Defendants.
  ___________________________________________________/

                                           COMPLAINT

         Plaintiff, Renee Maro, by and through her counsel, Derek Smith Law Group, PLLC, hereby

  complains of the Defendants Primary Care Physicians of Hollywood, P.L., and Wound Care

  Management Specialists, LLC, and alleges as follows:

                                        NATURE OF CASE

   1. This is an action for damages and other relief pursuant to Title VII of the Civil Rights Act of

      1964, 42 U.S.C. 2000e et seq., as amended (“Title VII”); and the Florida Civil Rights Act of

      1992, Section 760.10 et seq. (“FCRA”), and seeks damages to redress the injuries Plaintiff

      has suffered as a result of being discriminated against, sex/gender discrimination, sexually

      harassed, hostile work environment and retaliated against by her employer for opposing the

      ongoing sexual behavior.

                                  JURISDICTION AND VENUE

   2. This is an action for monetary damages and all other appropriate relief as deemed by the

      court, pursuant to Title VII of the Civil Rights Act of 1964 and FCRA.




                                                  1
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 2 of 22



   3. This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343, as

        this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

        Title VII of the Civil Rights Act of 1964 and FCRA.

   4. Venue is proper in this district pursuant to 28 U.S.C. §1391(b) based upon the fact

        Defendants were located in this judicial district, and a substantial part of the events or

        omissions giving rise to this action, including the unlawful employment practices alleged

        herein occurred in this district. Plaintiff was employed by Defendant within Florida in

        Broward County. Additionally, the events took place in Broward County.

   5. On or about October 4, 2018, Plaintiff dual-filed charges with the EEOC and FCHR against

        Defendants as set forth herein.

   6. On or about September 12, 2019, the EEOC issued Plaintiff a Right to Sue Letter.

   7. This action is being commenced within ninety (90) days of receipt of the EEOC Right to Sue

        Letter.

                                                PARTIES

   8.   At all material times, Plaintiff RENEE MARO (hereinafter referred to as “Plaintiff” or

        “MARO”) is an individual female who is a resident of the State of Florida and resides the

        Broward County.

   9. Defendant PRIMARY CARE PHYSICIANS OF HOLLYWOOD, P.L. (hereinafter referred

        to as “PCP”) was and still is, a Florida Limited Liability Company authorized to do business

        in the State of Florida.

   10. Defendant WOUND CARE MANAGEMENT SPECIALISTS, LLC (hereinafter referred to

        as “WCM”) was, and still is, a Florida Limited liability Company authorized to do business

        in the State of Florida.




                                                     2
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 3 of 22



   11. At all times material, Defendant PCP and Defendant WCM (collectively herein referred to

       as “Company”) were Plaintiff’s joint and/or sole employer.

   12. Defendant Company is owned by Dr. Moises Issa, an individual man.

   13. At all material times, Dr. Issa was Plaintiff’s direct supervisor, controlling all tangible aspects

       of Plaintiff’s job duties, and holding the power to hire and fire Plaintiff.

   14. Defendant Company is an employer as defined by all laws under which this action is

       brought and employs the requisite number of employees.

                                      STATEMENT OF FACTS
   15. On or around October 31, 2017, Defendant Company hired Plaintiff as the “Director of Sales

       and Marketing.”

   16. At all times material, Defendant Company and Plaintiff agreed as follows: begin a 90-day

       training period at $7,000/month followed by a salary increase to $10,000/month scheduled to

       take place on 2/1/18. Further, Defendants were to provide Plaintiff a commission of 10% on

       each patient amount brought in. Further, Defendant Company further advised Plaintiff that

       her cell phone, car expenses, and all company related expenses would be covered and paid by

       Defendant. Lastly, Defendant promised Plaintiff four (4) weeks paid vacation per year.

   17. On or about January 22, 2018, Dr. Issa offered Plaintiff and additional $100/patient that

       switched from a COPD drug to a generic inhaler where Plaintiff would also receive monthly

       residual commissions.

   18. On or around February 2, 2018, Plaintiff asked Dr. Issa when she could expect the salary

       change to take place to no avail.

   19. Despite her requests, Defendant Company failed to provide Plaintiff with her increased

       salary.




                                                     3
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 4 of 22



   20. On or around March of 2018, Dr. Issa explained to Plaintiff that he wanted her to handle more

      responsibilities. Dr. Issa insisted that he wanted to terminate an employee in marketing, K.N.,

      and have Plaintiff assume the marketing responsibilities for PCP in addition to her then

      preexisting responsibilities.

   21. On or around March 23, 2018, Dr. Issa took Plaintiff to a corporate event at Eleven Nightclub.

      While at the event, Dr. Issa cornered Plaintiff and attempted to kiss Plaintiff. Without

      prompting and against the wishes of Plaintiff, Dr. Issa forcibly grabbed Plaintiff’s face and

      refused to let go.

   22. On a regular and frequent basis throughout the course of her employment, Dr. Issa informed

      Plaintiff that he was separated and that his divorce was proceeding.

   23. After consistent “reminders” and feeling pressured, Plaintiff entered into a “romantic”

      relationship with Dr. Issa in or around the end of March 2018.

   24. At all times material, Dr. Issa instructed Plaintiff that he did not want it to be known that they

      were “seeing each other” as it would have implications on his divorce.

   25. On or around March 31, 2018, Dr. Issa asked Plaintiff to permanently take on the marketing

      responsibilities with PCP. Plaintiff agree and insisted that she needed additional training, to

      which Dr. Issa agreed.

   26. At all times material, subsequent to agreeing to enter in a “relationship,” Defendant Company

      increased Plaintiff’s salary $10,000/month, as previously promised.

   27. At all times material, Dr. Issa began providing Plaintiff with lavish and expensive gifts,

      including offering to pay for extensive repairs to Plaintiff’s condominium.

   28. On or around June 24, 2018, Dr. Issa asked Plaintiff to join him on vacation to Israel over

      July 4, 2018. Plaintiff reluctantly agreed.




                                                    4
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 5 of 22



   29. At all material times, Dr. Issa took care of booking the trip, insisting that he would tell the

      staff that they both “happened” to have off at the same time. Dr. Issa was adamant that no

      other employee know that Plaintiff was joining him on his vacation.

   30. During the trip in Israel, Plaintiff and Dr. Issa get into an argument. Upon the trip’s end,

      Plaintiff informed Dr. Issa that she was not interested in continuing any personal relationship

      with Dr. Issa and insisted that their “romantic” relationship end immediately.

   31. Dr. Issa became incensed at Plaintiff ending their relationship and began to retaliate against

      Plaintiff at work.

   32. On or around July 24, 2018, Plaintiff asked Dr. Issa for permission to use her vacation time

      from September 13, 2018 through September 19, 2018 to visit her aunt who going through

      treatment for Stage 4 Lung Cancer. Dr. Issa reluctantly approved a portion of Plaintiff’s

      request, demanding she be back by September 17, 2018 to attend a Humana Benefits dinner

      with him.

   33. On July 24, 2018, Plaintiff reluctantly joined Dr. Issa for dinner on his birthday. During

      dinner, Plaintiff and Dr. Issa spoke about his interest in acquiring dozens of existing medical

      practices. Dr. Issa insisted that he would give Plaintiff a fee for helping negotiate the

      acquisitions of these new medical practices, promising that he would take care of Plaintiff

      and teach her how to negotiate. Furthermore, Dr. Issa told Plaintiff that he would give her

      stock in the new company upon completion of the acquisitions, explaining that the mergers

      could result in a valuation of over $400 million.

   34. After dinner, Dr. Issa again attempted to engage Plaintiff in a physical relationship, cornering

      her and trying to kiss her against her wishes. Plaintiff pleaded with Dr. Issa, exclaiming she

      was uninterested and shouting “NO,” but he persisted. Plaintiff repeatedly told him she just




                                                   5
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 6 of 22



      wanted to remain professional. Angered by her response, Dr. Issa hastily left Plaintiff alone

      in the car.

   35. Dr. Issa began to ignore Plaintiff, instead choosing to actively make unreasonable demand on

      Plaintiff through her co-workers rather than contact her directly.

   36. On or around August 2, 2018, Defendant’s Chief Operations Officer, Audra Harding

      (hereinafter referred to as “Ms. Harding”), contacted Plaintiff to schedule a meeting for

      September 13, 2018, expressly at Dr. Issa’s request. Plaintiff told Ms. Harding that by Dr.

      Issa has approved her vacation and, as a result, she would not be able to make the meeting.

      Regardless, Ms. Harding preceded to reprimand Plaintiff.

   37. On or around August 10, 2018, Ms. Harding again contact Plaintiff, angered and insisting that

      the Defendant’s website was incorrect, demanding that Plaintiff make changes to the website.

      Plaintiff immediately addressed and revised the website per Ms. Harding’s instructions.

   38. Plaintiff had no alternative choice but to go through third parties to ensure she got answers

      and guidance in relation to her daily office tasks/assignments.

   39. Prior to turning down Dr. Issa’s propositions and advances, Defendant Issa assured Plaintiff

      that she could contact him regarding any questions she had relating to work.

   40. On or around August 16, 2018, Plaintiff joined Dr. Issa and her colleagues for dinner.

      Following dinner, Dr. Issa called Plaintiff on her personal phone. Plaintiff let the call go to

      voicemail as she was already on the phone. Once her prior call ended, Plaintiff immediately

      called Dr. Issa back. Upon him answering, Dr. Issa demanded to know who she did not

      answer, insisting he was angered by her not answering his call immediately. Dr. Issa berated

      Plaintiff, asserting he did not have time to teach her how to do open enrollment and that she

      should “figure it out on [her] own.”




                                                  6
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 7 of 22



   41. Stunned, Plaintiff asked Dr. Issa what changed, explaining that this was not their original

      agreement and that he knew she had no experience in this field and needed his guidance. As

      Plaintiff spoke, Dr. Issa unceremoniously and abruptly hung up the phone, ignoring Plaintiff.

   42. On or around August 20, 2018, Dr. Issa sent Plaintiff a text message saying that there was an

      “error” with the company van.

   43. On or around August 22, 2018, after Plaintiff researched the above issue, and determined a

      quick solution to the problem, Plaintiff contacted Dr. Issa and apprised him of the solution.

      When Plaintiff insisted, she would “handle” the matter immediately, Dr. Issa was appreciative

      and expressed no further concerns.

   44. On or around August 28, 2018, Dr. Issa asked to meet Plaintiff the following day to discuss

      marketing strategy. After some communication back and forth regarding date/time, Plaintiff

      and Dr. Issa agreed to meet that Friday, August 31, 2018. Shortly thereafter, Dr. Issa once

      again changes his mind and proceeds to reschedule the meeting for the following week.

   45. On or around August 29, 2018, Dr. Issa sought out Plaintiff and proceeded to become

      belligerent. Dr. Issa screamed at Plaintiff, demanding answers as to why the company “Hedis”

      score was only 99 points. Despite explaining that the “Hedis” number were never assigned as

      her responsibility in market, Dr. Issa continued to be irrational and out of control as he yelled

      at Plaintiff. Following this attack, Plaintiff became emotional and left the office crying.

   46. On or around August 30, 2018, without notice, Defendant Company wrongfully and

      unlawfully terminated Plaintiff. Defendant Company terminated Plaintiff because of her

      refusal to engage in a sexual relationship with Dr. Issa and in retaliation for her objection to

      Dr. Issa’s unlawful behavior.




                                                   7
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 8 of 22



   47. At all material times, Plaintiff claims a continuous practice of sexual harassment and hostile

      work environment.

   48. The above are just some examples, of some of the discrimination and retaliation to which

      Defendant subjected Plaintiff.

   49. The Defendant exhibited a pattern and practice of not only discrimination but also retaliation.

   50. At all times material, Defendant’s supervisors/management acted with deliberate indifference

      to the sexual harassment and hostile work environment; and retaliation thereof.

   51. As a result of Defendants’ continued harassment of Plaintiff, she suffered numerous injuries

      including physical, economic, and emotional damages.

   52. As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded, victimized,

      embarrassed, and emotionally distressed.

   53. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will continue

      to suffer the loss of income, the loss of a salary, bonuses, benefits and other compensation which

      such employment entails, and Plaintiff has also suffered future pecuniary losses, emotional pain,

      suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

   54. As Defendants’ conduct has been malicious, reckless, willful, outrageous, and conducted with

      full knowledge of the law, Plaintiff will demand punitive damages against Defendants.

                             AS A FIRST CAUSE OF ACTION FOR
                             DISCRIMINATION UNDER TITLE VII

   55. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the above

      numerated paragraphs.

   56. On a daily and consistent basis throughout the course of her employment, Plaintiff’s

      supervisor made unwelcomed sexual advanced and comments to Plaintiff.




                                                    8
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 9 of 22



   57. On or around March 23, 2018, Dr. Issa took Plaintiff to a corporate event at Eleven Nightclub.

      While at the event, Dr. Issa cornered Plaintiff and attempted to kiss Plaintiff. Without

      prompting and against the wishes of Plaintiff, Dr. Issa forcibly grabbed Plaintiff’s face and

      refused to let go.

   58. On a regular and frequent basis throughout the course of her employment, Dr. Issa informed

      Plaintiff that he was separated and that his divorce was proceeding.

   59. After consistent “reminders” and feeling pressured, Plaintiff entered into a “romantic”

      relationship with Dr. Issa in or around the end of March 2018.

   60. At all times material, Dr. Issa instructed Plaintiff that he did not want it to be known that they

      were “seeing each other” as it would have implications on his divorce.

   61. On or around March 31, 2018, Dr. Issa asked Plaintiff to permanently take on the marketing

      responsibilities with PCP. Plaintiff agree and insisted that she needed additional training, to

      which Dr. Issa agreed.

   62. At all times material, subsequent to agreeing to enter in a “relationship,” Defendant Company

      increased Plaintiff’s salary $10,000/month, as previously promised.

   63. At all times material, Dr. Issa began providing Plaintiff with lavish and expensive gifts,

      including offering to pay for extensive repairs to Plaintiff’s condominium.

   64. On or around June 24, 2018, Dr. Issa asked Plaintiff to join him on vacation to Israel over

      July 4, 2018. Plaintiff reluctantly agreed.

   65. At all material times, Dr. Issa took care of booking the trip, insisting that he would tell the

      staff that they both “happened” to have off at the same time. Dr. Issa was adamant that no

      other employee know that Plaintiff was joining him on his vacation.




                                                    9
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 10 of 22



    66. During the trip in Israel, Plaintiff and Dr. Issa get into an argument. Upon the trip’s end,

       Plaintiff informed Dr. Issa that she was not interested in continuing any personal relationship

       with Dr. Issa and insisted that their “romantic” relationship end immediately.

    67. On July 24, 2018, Plaintiff reluctantly joined Dr. Issa for dinner on his birthday. During

       dinner, Plaintiff and Dr. Issa spoke about his interest in acquiring dozens of existing medical

       practices. Dr. Issa insisted that he would give Plaintiff a fee for helping negotiate the

       acquisitions of these new medical practices, promising that he would take care of Plaintiff

       and teach her how to negotiate. Furthermore, Dr. Issa told Plaintiff that he would give her

       stock in the new company upon completion of the acquisitions, explaining that the mergers

       could result in a valuation of over $400 million.

    68. After dinner, Dr. Issa again attempted to engage Plaintiff in a physical relationship, cornering

       her and trying to kiss her against her wishes. Plaintiff pleaded with Dr. Issa, exclaiming she

       was uninterested and shouting “NO,” but he persisted. Plaintiff repeatedly told him she just

       wanted to remain professional. Angered by her response, Dr. Issa hastily left Plaintiff alone

       in the car.

    69. Title VII states in relevant parts as follows: § 2000e-2. [Section 703](a) Employer practices

       It shall be an unlawful employment practice for an employer – (1) to fail or refuse to hire or

       to discharge any individual, or otherwise to discriminate against any individual with respect

       to his compensation, terms, conditions, or privileges of employment, because of such

       individual’s race, color, religion, sex, or national origin.”

    70. Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et seq.,

       by discriminating against and sexually harassing Plaintiff because of her gender/sex.




                                                    10
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 11 of 22



    71. The sexually harassing and discriminatory conduct directed at Plaintiff was sufficiently severe

       and pervasive so as to unreasonably interfere with Plaintiff’s physical and/or psychological

       health, work performance and to create and intimidating, hostile and offensive working

       environment.

    72. As a direct and proximate result of Defendant’s intentional discriminatory conduct in

       violation of the Title VII, Plaintiff suffered and will continue to suffer damages including

       lost wages and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

       humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

       losses.

    73. Defendant’s actions were knowing, intentional, willful, malicious, and in reckless disregard

       of Plaintiff’s rights under the Title VII, warranting the imposition of punitive damages in

       addition to compensatory damages.

    74. Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

       under federal law.

    75. Plaintiff has been damaged by the illegal conduct of Defendant.

                             AS A SECOND CAUSE OF ACTION FOR
                               RETALIATION UNDER TITLE VII

    76. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the above

       numerated paragraphs.

    77. During the trip in Israel, Plaintiff and Dr. Issa get into an argument. Upon the trip’s end,

       Plaintiff informed Dr. Issa that she was not interested in continuing any personal relationship

       with Dr. Issa and insisted that their “romantic” relationship end immediately.

    78. Dr. Issa became incensed at Plaintiff ending their relationship and began to retaliate against

       Plaintiff at work.



                                                    11
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 12 of 22



    79. On or around July 24, 2018, Plaintiff asked Dr. Issa for permission to use her vacation time

       from September 13, 2018 through September 19, 2018 to visit her aunt who going through

       treatment for Stage 4 Lung Cancer. Dr. Issa reluctantly approved a portion of Plaintiff’s

       request, demanding she be back by September 17, 2018 to attend a Humana Benefits dinner

       with him.

    80. Dr. Issa began to ignore Plaintiff, instead choosing to actively make unreasonable demand on

       Plaintiff through her co-workers rather than contact her directly.

    81. On or around August 2, 2018, Defendant’s Chief Operations Officer, Audra Harding

       (hereinafter referred to as “Ms. Harding”), contacted Plaintiff to schedule a meeting for

       September 13, 2018, expressly at Dr. Issa’s request. Plaintiff told Ms. Harding that by Dr.

       Issa has approved her vacation and, as a result, she would not be able to make the meeting.

       Regardless, Ms. Harding preceded to reprimand Plaintiff.

    82. On or around August 10, 2018, Ms. Harding again contact Plaintiff, angered and insisting that

       the Defendant’s website was incorrect, demanding that Plaintiff make changes to the website.

       Plaintiff immediately addressed and revised the website per Ms. Harding’s instructions.

    83. Plaintiff had no alternative choice but to go through third parties to ensure she got answers

       and guidance in relation to her daily office tasks/assignments.

    84. Prior to turning down Dr. Issa’s propositions and advances, Defendant Issa assured Plaintiff

       that she could contact him regarding any questions she had relating to work.

    85. On or around August 16, 2018, Plaintiff joined Dr. Issa and her colleagues for dinner.

       Following dinner, Dr. Issa called Plaintiff on her personal phone. Plaintiff let the call go to

       voicemail as she was already on the phone. Once her prior call ended, Plaintiff immediately

       called Dr. Issa back. Upon him answering, Dr. Issa demanded to know who she did not




                                                  12
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 13 of 22



       answer, insisting he was angered by her not answering his call immediately. Dr. Issa berated

       Plaintiff, asserting he did not have time to teach her how to do open enrollment and that she

       should “figure it out on [her] own.”

    86. Stunned, Plaintiff asked Dr. Issa what changed, explaining that this was not their original

       agreement and that he knew she had no experience in this field and needed his guidance. As

       Plaintiff spoke, Dr. Issa unceremoniously and abruptly hung up the phone, ignoring Plaintiff.

    87. On or around August 20, 2018, Dr. Issa sent Plaintiff a text message saying that there was an

       “error” with the company van.

    88. On or around August 22, 2018, after Plaintiff researched the above issue, and determined a

       quick solution to the problem, Plaintiff contacted Dr. Issa and apprised him of the solution.

       When Plaintiff insisted, she would “handle” the matter immediately, Dr. Issa was appreciative

       and expressed no further concerns.

    89. On or around August 28, 2018, Dr. Issa asked to meet Plaintiff the following day to discuss

       marketing strategy. After some communication back and forth regarding date/time, Plaintiff

       and Dr. Issa agreed to meet that Friday, August 31, 2018. Shortly thereafter, Dr. Issa once

       again changes his mind and proceeds to reschedule the meeting for the following week.

    90. On or around August 29, 2018, Dr. Issa sought out Plaintiff and proceeded to become

       belligerent. Dr. Issa screamed at Plaintiff, demanding answers as to why the company “Hedis”

       score was only 99 points. Despite explaining that the “Hedis” number were never assigned as

       her responsibility in market, Dr. Issa continued to be irrational and out of control as he yelled

       at Plaintiff. Following this attack, Plaintiff became emotional and left the office crying.

    91. On or around August 30, 2018, without notice, Defendant Company wrongfully and

       unlawfully terminated Plaintiff. Defendant Company terminated Plaintiff because of her




                                                   13
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 14 of 22



       refusal to engage in a sexual relationship with Dr. Issa and in retaliation for her objection to

       Dr. Issa’s unlawful behavior.

    92. At all times relevant, Plaintiff acted in good faith and with the objective and subjective belief

       that violations by Defendant’s employees of Title VII had occurred.

    93. At all times material, Defendant allowed the sexually harassing and discriminatory practices

       to continue in the work environment.

    94. At all times relevant, the unlawful discrimination by Defendant’s employees against Plaintiff

       in the terms and conditions of her employment because she opposed a practice made unlawful

       by Title VII which would not have occurred but for that opposition.

    95. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. $2000e-3(a) provides that it

       shall be unlawful employment practice for an employer:

          “(1) to … discriminate against any of his employees … because [s]he has opposed any
          practice made an unlawful employment practice by this subchapter, or because [s]he has
          made a charge, testified, assisted or participated in any manner in an investigation,
          proceeding, or hearing under this subchapter.”

    96. Defendants engaged in unlawful employment practice prohibited by 42 U.S.C. $2000e et

       seq. by retaliating against Plaintiff with respect to the terms, conditions or privileges of

       employment because of her opposition to the unlawful employment practices of Defendants.

    97. At all times relevant, Defendant’s employees acted intentionally and with reckless disregard

       of Plaintiff’s rights protected by Title VII.

    98. At all material times, the employer exhibiting discriminatory conduct against Plaintiff

       possessed the authority to affect the terms, conditions and privileges of Plaintiff’s

       employment with the Defendant.

    99. As a direct and proximate result of Defendant’s intentional retaliatory conduct in violation

       of the Title VII, Plaintiff suffered and will continue to suffer damages including lost wages


                                                       14
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 15 of 22



       and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

       humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

       losses.

    100. Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

       disregard of Plaintiff’s rights under the Title VII, warranting the imposition of punitive

       damages in addition to compensatory damages.

    101. Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

       under federal law.

    102. Plaintiff has been damaged by the illegal conduct of Defendant.

                              AS A THIRD CAUSE OF ACTION FOR
                             DISCRIMINATION UNDER STATE LAW

    103. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the above

       numerated paragraphs.

    104. On or around March 23, 2018, Dr. Issa took Plaintiff to a corporate event at Eleven

       Nightclub. While at the event, Dr. Issa cornered Plaintiff and attempted to kiss Plaintiff.

       Without prompting and against the wishes of Plaintiff, Dr. Issa forcibly grabbed Plaintiff’s

       face and refused to let go.

    105. On a regular and frequent basis throughout the course of her employment, Dr. Issa

       informed Plaintiff that he was separated and that his divorce was proceeding.

    106. After consistent “reminders” and feeling pressured, Plaintiff entered into a “romantic”

       relationship with Dr. Issa in or around the end of March 2018.

    107. At all times material, Dr. Issa instructed Plaintiff that he did not want it to be known that

       they were “seeing each other” as it would have implications on his divorce.




                                                     15
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 16 of 22



    108. On or around March 31, 2018, Dr. Issa asked Plaintiff to permanently take on the marketing

       responsibilities with PCP. Plaintiff agree and insisted that she needed additional training, to

       which Dr. Issa agreed.

    109. At all times material, subsequent to agreeing to enter in a “relationship,” Defendant

       Company increased Plaintiff’s salary $10,000/month, as previously promised.

    110. At all times material, Dr. Issa began providing Plaintiff with lavish and expensive gifts,

       including offering to pay for extensive repairs to Plaintiff’s condominium.

    111. On or around June 24, 2018, Dr. Issa asked Plaintiff to join him on vacation to Israel over

       July 4, 2018. Plaintiff reluctantly agreed.

    112. At all material times, Dr. Issa took care of booking the trip, insisting that he would tell the

       staff that they both “happened” to have off at the same time. Dr. Issa was adamant that no

       other employee know that Plaintiff was joining him on his vacation.

    113. During the trip in Israel, Plaintiff and Dr. Issa get into an argument. Upon the trip’s end,

       Plaintiff informed Dr. Issa that she was not interested in continuing any personal relationship

       with Dr. Issa and insisted that their “romantic” relationship end immediately.

    114. On July 24, 2018, Plaintiff reluctantly joined Dr. Issa for dinner on his birthday. During

       dinner, Plaintiff and Dr. Issa spoke about his interest in acquiring dozens of existing medical

       practices. Dr. Issa insisted that he would give Plaintiff a fee for helping negotiate the

       acquisitions of these new medical practices, promising that he would take care of Plaintiff

       and teach her how to negotiate. Furthermore, Dr. Issa told Plaintiff that he would give her

       stock in the new company upon completion of the acquisitions, explaining that the mergers

       could result in a valuation of over $400 million.




                                                     16
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 17 of 22



    115. After dinner, Dr. Issa again attempted to engage Plaintiff in a physical relationship,

       cornering her and trying to kiss her against her wishes. Plaintiff pleaded with Dr. Issa,

       exclaiming she was uninterested and shouting “NO,” but he persisted. Plaintiff repeatedly

       told him she just wanted to remain professional. Angered by her response, Dr. Issa hastily left

       Plaintiff alone in the car.

    116. As a result of her gender/sex, Defendant subjected and permitted it’s employees to expose

       Plaintiff to discrimination and unlawful discharge.

    117. The FCRA prohibits Defendant Company from discriminating against Plaintiff because of

       her gender/sex with regard to discharge, employee compensation, and other terms, conditions,

       and privileges of employment.

    118. On a daily and consistent basis throughout the course of her employment, Plaintiff’s

       supervisor made unwelcomed sexual advanced and comments to Plaintiff.

    119. Defendant violated the FCRA by discriminating against Plaintiff and subjecting Plaintiff

       to an unlawful sexually harassing environment based her gender/sex, of which the Defendant

       was fully aware of.

    120. The sexually harassing and discriminatory directed at Plaintiff was sufficiently severe and

       pervasive so as to unreasonably interfere with Plaintiff’s physical and/or psychological health,

       work performance and to create and intimidating, hostile and offensive working environment.

    121. As a direct and proximate result of Defendant’s intentional discriminatory conduct in

       violation of the FCRA, Plaintiff suffered and will continue to suffer damages including lost

       wages and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

       humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

       losses.




                                                   17
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 18 of 22



    122. Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

       disregard of Plaintiff’s rights under the FCRA, warranting the imposition of punitive

       damages in addition to compensatory damages.

    123. Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

       under state law.

    124. Plaintiff has been damaged by the illegal conduct of Defendant.

                             AS A FOURTH CAUSE OF ACTION FOR
                              RETALIATION UNDER STATE LAW

    125. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the above

       numerated paragraphs.

    126. During the trip in Israel, Plaintiff and Dr. Issa get into an argument. Upon the trip’s end,

       Plaintiff informed Dr. Issa that she was not interested in continuing any personal relationship

       with Dr. Issa and insisted that their “romantic” relationship end immediately.

    127. Dr. Issa became incensed at Plaintiff ending their relationship and began to retaliate against

       Plaintiff at work.

    128. On or around July 24, 2018, Plaintiff asked Dr. Issa for permission to use her vacation time

       from September 13, 2018 through September 19, 2018 to visit her aunt who going through

       treatment for Stage 4 Lung Cancer. Dr. Issa reluctantly approved a portion of Plaintiff’s

       request, demanding she be back by September 17, 2018 to attend a Humana Benefits dinner

       with him.

    129. Dr. Issa began to ignore Plaintiff, instead choosing to actively make unreasonable demand

       on Plaintiff through her co-workers rather than contact her directly.

    130. On or around August 2, 2018, Defendant’s Chief Operations Officer, Audra Harding

       (hereinafter referred to as “Ms. Harding”), contacted Plaintiff to schedule a meeting for



                                                     18
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 19 of 22



       September 13, 2018, expressly at Dr. Issa’s request. Plaintiff told Ms. Harding that by Dr.

       Issa has approved her vacation and, as a result, she would not be able to make the meeting.

       Regardless, Ms. Harding preceded to reprimand Plaintiff.

    131. On or around August 10, 2018, Ms. Harding again contact Plaintiff, angered and insisting

       that the Defendant’s website was incorrect, demanding that Plaintiff make changes to the

       website.    Plaintiff immediately addressed and revised the website per Ms. Harding’s

       instructions.

    132. Plaintiff had no alternative choice but to go through third parties to ensure she got answers

       and guidance in relation to her daily office tasks/assignments.

    133. Prior to turning down Dr. Issa’s propositions and advances, Defendant Issa assured

       Plaintiff that she could contact him regarding any questions she had relating to work.

    134. On or around August 16, 2018, Plaintiff joined Dr. Issa and her colleagues for dinner.

       Following dinner, Dr. Issa called Plaintiff on her personal phone. Plaintiff let the call go to

       voicemail as she was already on the phone. Once her prior call ended, Plaintiff immediately

       called Dr. Issa back. Upon him answering, Dr. Issa demanded to know who she did not

       answer, insisting he was angered by her not answering his call immediately. Dr. Issa berated

       Plaintiff, asserting he did not have time to teach her how to do open enrollment and that she

       should “figure it out on [her] own.”

    135. Stunned, Plaintiff asked Dr. Issa what changed, explaining that this was not their original

       agreement and that he knew she had no experience in this field and needed his guidance. As

       Plaintiff spoke, Dr. Issa unceremoniously and abruptly hung up the phone, ignoring Plaintiff.

    136. On or around August 20, 2018, Dr. Issa sent Plaintiff a text message saying that there was

       an “error” with the company van.




                                                   19
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 20 of 22



    137. On or around August 22, 2018, after Plaintiff researched the above issue, and determined

       a quick solution to the problem, Plaintiff contacted Dr. Issa and apprised him of the solution.

       When Plaintiff insisted, she would “handle” the matter immediately, Dr. Issa was appreciative

       and expressed no further concerns.

    138. On or around August 28, 2018, Dr. Issa asked to meet Plaintiff the following day to discuss

       marketing strategy. After some communication back and forth regarding date/time, Plaintiff

       and Dr. Issa agreed to meet that Friday, August 31, 2018. Shortly thereafter, Dr. Issa once

       again changes his mind and proceeds to reschedule the meeting for the following week.

    139. On or around August 29, 2018, Dr. Issa sought out Plaintiff and proceeded to become

       belligerent. Dr. Issa screamed at Plaintiff, demanding answers as to why the company “Hedis”

       score was only 99 points. Despite explaining that the “Hedis” number were never assigned as

       her responsibility in market, Dr. Issa continued to be irrational and out of control as he yelled

       at Plaintiff. Following this attack, Plaintiff became emotional and left the office crying.

    140. On or around August 30, 2018, without notice, Defendant Company wrongfully and

       unlawfully terminated Plaintiff. Defendant Company terminated Plaintiff because of her

       refusal to engage in a sexual relationship with Dr. Issa and in retaliation for her objection to

       Dr. Issa’s unlawful behavior.

    141. At all times relevant, Plaintiff acted in good faith and with the objective and subjective

       belief that violations by Defendant’s employees of FCRA had occurred.

    142. At all times material, Defendant allowed the sexually harassing and discriminatory

       practices to continue in the work environment.




                                                   20
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 21 of 22



    143. At all times relevant, the unlawful discrimination by Defendant’s employees against

       Plaintiff in the terms and conditions of her employment because she opposed a practice made

       unlawful by FCRA which would not have occurred but for that opposition.

    144. Defendants engaged in unlawful employment practice prohibited by the FCRA by

       retaliating against Plaintiff with respect to the terms, conditions or privileges of employment

       because of her opposition to the unlawful employment practices of Defendants.

    145. At all times relevant, Defendant’s employees acted intentionally and with reckless

       disregard of Plaintiff’s rights protected by FCRA.

    146. At all material times, the employer exhibiting discriminatory conduct against Plaintiff

       possessed the authority to affect the terms, conditions and privileges of Plaintiff’s

       employment with the Defendant.

    147. As a direct and proximate result of Defendant’s intentional retaliatory conduct in

       violation of the FCRA, Plaintiff suffered and will continue to suffer damages including lost

       wages and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

       humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

       losses.

    148. Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

       disregard of Plaintiff’s rights under the FCRA, warranting the imposition of punitive

       damages in addition to compensatory damages.

    149. Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

       under federal law.

    150. Plaintiff has been damaged by the illegal conduct of Defendant.




                                                   21
Case 0:19-cv-63065-XXXX Document 1 Entered on FLSD Docket 12/11/2019 Page 22 of 22



                                   DEMAND FOR JURY DEMAND

          Plaintiff requests a jury trial on all issues to be tried.


                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, in

   an amount to be determined at the time of trial plus interest, including but not limited to all

   emotional distress and economic damages, punitive damages, liquidated damages, attorneys’ fees,

   costs, and disbursements of action; and for such other relief as the Court deems just and proper.



   Dated: Miami, Florida
          December 11, 2019
                                                            Respectfully submitted,

                                                            DEREK SMITH LAW GROUP, PLLC
                                                            Attorneys for Plaintiff

                                                           __
                                                             Caroline H. Miller, Esq.
                                                             Caroline@dereksmithlaw.com
                                                             701 Brickell Avenue, Suite 1310
                                                             Miami, FL 33131
                                                             Tel: (305) 946-1884
                                                             Fax: (305) 503-6741




                                                      22
